                Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 1 of 6


                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                   District of Colorado

                     In the Matter of the Search of
   (Briefly describe the property to be searched or identify the person by name     )     Case No. 19-sw-5874-KMT
                                   and address)                                     )
                                                                                    )
 INFORMATION ASSOCIATED WITH Gab                                                    )
 USERNAME natsat AT gab.com/natsat                                                  )
 THAT IS STORED AT PREMISES CONTROLLED BY                                           )
 Gab AI, Inc.                                                                       )
                                                                                    )

                                              APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and District of Colorado or elsewhere            (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit
          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of 18 U.S.C. §§ 2252 and 2252A, and the application is based on these
          facts: X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                               ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                     s/ Adam L. Krob                                     .
                                                                                              Applicant’s signature

                                                                                        Adam L. Krob, Special Agent
                                                                                              Printed name and title

Sworn to before me and:                     signed in my presence.
                                        X submitted, attested to, and acknowledged by reliable electronic means.

Date: Sep
      Adobe10, 2019
            Date Stamp                                                            ___________________________________________
                                                                                              Judge’s signature
                                                                                    Kathleen M. Tafoya
City and state:       Denver, CO                                                    United States Magistrate Judge
                                                                                   __________________________________________
                                                                                              Printed name and title
Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 2 of 6




                                      ATTACHMENT A

                                   Property to Be Searched

       This warrant applies to information associated with the Gab account with username

“natsat” at gab.com/natsat that is stored at premises owned, maintained, controlled, or operated

by Gab AI, Inc., a company headquartered in Essex, CT.




                                                2
Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 3 of 6




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Gab AI, Inc.

To the extent that the information described in Attachment A is within the possession, custody,

or control of Gab AI, Inc., including any messages, records, files, logs, or information that have

been deleted but are still available to Gab AI, Inc., or have been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), Gab AI, Inc. is required to disclose the following information to

the government for each account listed in Attachment A:

       a.      All identity and contact information, including full name, e-mail address, physical

               address (including city, state, and zip code), date of birth, gender, hometown,

               occupation, and other personal identifiers;

       b.      All past and current usernames, account passwords, and names associated with

               the account;

       c.      The dates and times at which the account and profile were created, and the

               Internet Protocol (“IP”) address at the time of sign-up;

       d.      All IP logs and other documents showing the IP address, date, and time of each

               login to the account;

       e.      All data and information associated with the profile page, including photographs,

               “bios,” and profile backgrounds and themes;

       f.      All communications sent and received by the account, and all photographs or

               images included in those communications;

       Gab AI, Inc. is hereby ordered to disclose the above information to the government

       within 14 days of issuance of this warrant.
Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 4 of 6




II.    Information to be seized by the government

       All information described above in Section I that constitutes evidence of the commission

of, contraband, the fruits of crime, or instrumentalities of violations of Title 18, United States

Code, Sections 2252(a)(1), (2), and (4), and 2252A(a)(1), (2), (3), and (5) (hereinafter “Subject

Offenses”) involving Wesley David GILREATH since January 27, 2015, including, for each

account or identifier listed on Attachment A, information pertaining to the following matters:


       (a)      The identity of the person(s) who created or used the Account, including records

that help reveal the whereabouts of such person(s);


       (b)      Evidence indicating how and when the account was accessed or used, to determine

the chronological and geographic context of account access, use and events relating to the

Subject Offenses and the Account subscriber;


       (c)      Any records pertaining to the means and source of payment for services (including

any credit card or bank account number or digital money transfer account information);


       (d)      Evidence indicating the subscriber’s state of mind as it relates to the Subject

Offenses; and


       (e)      Evidence that may identify any co-conspirators or aiders and abettors, including

records that help reveal their whereabouts.

       (f)      Images or visual depictions of child pornography;

       (g)      Records and information containing child erotica, including texts, images and

visual depictions of child erotica;



                                                   2
Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 5 of 6




       (h)     Any and all information, notes, documents, records, or correspondence, in any

format and medium, pertaining to violations of the Subject Offenses;

       (i)     Any and all information, notes, documents, records, or correspondence, in any

format or medium, pertaining to child pornography or sexual activity with or sexual interest in

minors;

       (j)     Any and all information, notes, documents, records, or correspondence, in any

format or medium, concerning Internet activity reflecting a sexual interest in minors or child

pornography;

       (k)     Any and all information, notes, documents, records, or correspondence, in any

form and medium pertaining to any minor who is, or appears to be, the subject of any visual

depiction of child pornography, child erotica, sexual activity with other minors or adults, or of

sexual interest, or that may be helpful in identifying any such minors;

       (l)     Any and all address books, names, and lists of names and addresses of individuals

who may have been contacted for the purpose of committing violations of the Subject Offenses;

       (m)     Any and all information, notes, documents, records, or correspondence, in any

format or medium, concerning membership in online groups, clubs, or services that provide or

make accessible child pornography;

       (n)     Any and all information, records, documents, invoices and materials, in any format

or medium, that concern any accounts with an Internet Service Provider pertaining to violations

of the Subject Offenses;

       (o)     Any and all information, documents, records, photos, videos, or correspondence, in

any format or medium that aid in the identification of persons involved in violations of the

Subject Offenses;

                                                 3
Case 1:19-sw-05874-KMT Document 1 Filed 09/10/19 USDC Colorado Page 6 of 6




       (p)    Credit card information, bills, and payment records pertaining to violations of the

Subject Offenses;

       (q)    Descriptions of time, date, locations, items, or events showing or tending to show

the commission of, or connecting or tending to connect a person to violations of the Subject

Offenses;

       (r)    Evidence of who used, owned, or controlled the Account to commit or facilitate

the commission of the crimes described, or at the time the things described in this warrant were

created, edited, or deleted, including photographs, videos, logs, call logs, phonebooks, address

books, contacts, IP addresses, registry entries, configuration files, saved usernames and

passwords, documents, calendars, browsing history, search terms, metadata, user profiles, e-mail,

e-mail contacts, messages (text or voice), instant messaging logs, file structure and

correspondence;

       (s)    Evidence of how and when the Account was used or accessed to determine the

chronological context of account access, use, and events relating to the Subject Offenses;

       (t)    Contextual information necessary to understand the evidence described in this

attachment.




                                                 4
